DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-8, 10-15 and 17-20 are allowable over the prior art of record. The closest prior art of record Microsoft-Docs (Code First Migrations in Team Environments, Microsoft Docs, https://docs.microsoft.com/en-us/ef/ef6/modeling/code-first/migrations/teams, published 10/23/2016), teaches how to manage merging migrations generated by multiple developers when they share a central development database. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “creating a base version of the data structure in the first instance of the database, the base version corresponding to a second definition of the data structure, the second definition having been committed to a repository, the first definition not having been committed to the repository; executing one or more migrations on the base version of the data structure, each of the one or more migrations defining one or more operations performed to modify structure and/or format of the data structure, causing one or more modifications to the base version of the data structure; determining whether the modified base version 
Dependent claims 3-7, 10-14 and 17-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jay A Morrison/
Primary Examiner, Art Unit 2198